DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35  USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 6, 7, 21, 22, and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ramaswamy (United States Patent Application Publication No. US 2019/0074277 A1, hereinafter “Ramaswamy”).
In reference to claim 1, Ramaswamy discloses a device which meets the claim.  Figures 1-28 of Ramaswamy disclose a memory device which comprises a word line stack including word lines (26 – Ramaswamy refers to word lines as gates or access lines, see p. 1, paragraph 2, p. 2, paragraph 38) that are alternately stacked vertically over a substrate (11) and having an edge portion.  At least one supporter (16) extends vertically in a direction that the word lines (26) are stacked.  The at least one supporter (16) completely surrounds all of the word lines (26) and therefore supports the edge portion of the word line stack.  Although not explicitly shown in the figures, there are contact plugs that are electrically connected to the word lines (26) at the edge portion of the word line stack.  Active layers (20, 22, 24) are positioned between the word lines (26) and are horizontally oriented in a direction intersecting with the word lines (26).
With regard to claim 2, the edge portion of the word line stack includes a first sidewall and a second sidewall which is parallel to the first sidewall and the at least one supporter (16) supports at least one sidewall among the first sidewall and the second sidewall.
In reference to claim 6, a bit line (57 – Ramaswamy refers to sense lines as bit lines, see p. 1, paragraph 2, p. 3, paragraph 42) is commonly coupled to one side of the active layers (20, 22, 24) and extends vertically in the direction that the word lines (26) are stacked.  
With regard to claim 7, there are storage nodes (46, 48, 50) that are respectively coupled to another side of the active layers (20, 22, 24).  The storage nodes (46, 48, 50) are vertically stacked in the direction that the word lines (26) are stacked.
In reference to claim 21, Ramaswamy discloses a device which meets the claim.  Figures 1-28 of Ramaswamy disclose a memory device which comprises a plurality of memory cells (19) vertically stacked over a substrate (11).  At least one supporter (16) extends vertically in a direction that the memory cells (19) are stacked.  Each of the memory cells (19) include a bit line (57 – Ramaswamy refers to sense lines as bit lines, see p. 1, paragraph 2, p. 3, paragraph 42) oriented perpendicular to the substrate (11).  A capacitor (46, 48, 50) is horizontally spaced apart from the bit line (57).  An active layer (20, 22, 24) is horizontally oriented between the bit line (57) and the capacitor (46, 48, 50).  A word line (26 – Ramaswamy refers to word lines as gates or access lines, see p. 1, paragraph 2, p. 2, paragraph 38) is positioned over at least one surface among an upper surface and a lower surface of the active layer (20, 22, 24) and extends horizontally in a direction intersecting with the active layer (20, 22, 24).  Edge portions of the word lines (26) of the memory cells are supported by the at least one supporter (16).
With regard to claim 22, although not explicitly shown in the figures, there are contact plugs that are electrically connected to the word lines (26) at their edge portions.  
In reference to claim 26, each of the word lines (26) includes a word line body portion vertically stacked in the direction that the memory cells (19) are stacked.  First edge portions respectively extending from both ends of the word fine body portion and a second edge portion extending from at least one first edge portion among the first edge portions and parallel to the at least one first edge portion.  The at least one supporter (16) completely surrounds the word line (16) and therefore supports the at least one first edge portion and the second edge portion of the word line (16).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Ramaswamy.
In reference to claim 3, Ramaswamy does not disclose the exact recessed shape of the first and second word line stack sidewalls as that claimed by the applicant.  Although Ramaswamy does not teach the exact recessed shape of the first and second sidewalls as that claimed by the applicant:
The shape, size, dimension differences are considered obvious design choices and are not patentable unless unobvious or unexpected results are obtained from these changes.  It appears that these changes produce no functional differences and therefore would have been obvious.  Note In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

Therefore this limitation is not patentable over Ramaswamy.
In reference to claim 23, Ramaswamy does not disclose the exact recessed shape for the first and second sidewalls of the edge portions of the word lines as that claimed by the applicant.  Although Ramaswamy does not teach the exact recessed shape as that claimed by the applicant:
The shape, size, dimension differences are considered obvious design choices and are not patentable unless unobvious or unexpected results are obtained from these changes.  It appears that these changes produce no functional differences and therefore would have been obvious.  Note In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

Therefore this limitation is not patentable over Ramaswamy.

Claims 5 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Ramaswamy in view of Fang et al. (United States Patent Application Publication No. US 2016/0307761 A1, hereinafter “Fang”).
In reference to claim 5, Ramaswamy does not disclose that the supporter/insulative material (16) includes silicon oxide.  However Fang discloses the known use of silicon oxide as an insulative material (p. 3, paragraph 30).  The applicant is reminded in this regard that it has been held that the selection of a known material based on its suitability for its intended use would be entirely obvious.  See Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) ("Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.).  See MPEP 2144.07.  In view of the above, it would therefore be obvious to use silicon oxide for the material in the supporter/insulative material (16) in the device of Ramaswamy. 
In reference to claim 25, Ramaswamy does not disclose that the supporter/insulative material (16) includes silicon oxide.  However Fang discloses the known use of silicon oxide as an insulative material (p. 3, paragraph 30).  The applicant is reminded in this regard that it has been held that the selection of a known material based on its suitability for its intended use would be entirely obvious.  See Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) ("Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.).  See MPEP 2144.07.  In view of the above, it would therefore be obvious to use silicon oxide for the material in the supporter/insulative material (16) in the device of Ramaswamy. 

Claims 8 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Ramaswamy in view of Satonaka et al. (United States Patent Application Publication No. US 2011/0201167 A1, hereinafter “Satonaka”).
In reference to claim 8, Ramaswamy does not disclose that edge portion of the word line stack has a stepped structure in the direction that the word lines are stacked.  However Satonaka discloses that forming the word lines in a stepped or staircase manner has the benefit of an efficient manufacturing method since the multiple contact holes reaching the word lines can be formed all at once by the same etching process (p. 4-5, paragraph 68).  In view of Satonaka, it would therefore be obvious to implement the word line stack such that the edge portion of the word line stack has a stepped structure in the direction that the word lines are stacked in the device of Ramaswamy.  
In reference to claim 28, Ramaswamy does not disclose that the first and second edge portions of the word lines are formed in a stepped structure in the direction that the word lines are stacked.  However Satonaka discloses that forming the word lines in a stepped or staircase manner has the benefit of an efficient manufacturing method since the multiple contact holes reaching the word lines can be formed all at once by the same etching process (p. 4-5, paragraph 68).  In view of Satonaka, it would therefore be obvious to implement the first and second edge portions of the word lines with a stepped structure in the direction that the word lines are stacked in the device of Ramaswamy.  

Allowable Subject Matter
Claims 9-20 are allowed.
Claims 4, 24, and 27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  in the examiner’s opinion, it would not be obvious to implement a memory device which comprises a word line stack formed of word lines alternately stacked perpendicular to a substrate with each word line having edge portions parallel to each other, with the edge portions having contact plugs electrically connected to them, and horizontal active layers between the word lines in combination with at least one small supporter and at least one large supporter that extend vertically in the word line stack direction which support the edge portions of the word lines as explicitly claimed by the applicant in claim 9.  In the examiner’s opinion, it would also not be obvious to implement a memory device which comprises a word line stack formed of word lines alternately stacked on a substrate that each has edge portions, with the edge portions having contact plugs electrically connected to them, and horizontal active layers between the word lines in combination with at least one supporter in the form of a dielectric pillar which extends vertically in the word line stack direction and supports the edge portions of the word lines as described by the applicant in claims 4 and 24.  In the examiner’s opinion, it would also not be obvious to implement a memory device with memory cells vertically stacked over a substrate with each memory cell comprising a bit line perpendicular to the substrate, a capacitor horizontally spaced apart from the bit line, an active layer horizontally between the capacitor and the bit line, a word line that extends in a horizontal direction intersecting the active layer direction that is over an upper or a lower surface of the active layer in combination with at least one small supporter and at least one large supporter that extend vertically in the word line stack direction which support the edge portions of the word lines as explicitly claimed by the applicant in claim 27.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN QUINTO whose telephone number is (571)272-1920. The examiner can normally be reached Monday-Friday, 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN QUINTO/Examiner, Art Unit 2817                                                                                                                                                                                                        /NICHOLAS J TOBERGTE/Primary Examiner, Art Unit 2817